TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 10, 2022



                                     NO. 03-22-00050-CV


                               Robert Joseph Yezak, Appellant

                                                v.

                                   Benitia J. Yezak, Appellee




     APPEAL FROM THE 296TH DISTRICT COURT OF COLLIN COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN




Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal because

it is from Collin County. Therefore, the Court dismisses the appeal for want of jurisdiction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.